DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/04/2021 has been considered by the Examiner.
Status of Claims
Claims 1-20, filed on 09/18/2020, are under consideration. Claims 1-11 are allowable and claims 12-20 are restricted and being canceled in this office action.
Election/Restrictions
Applicant’s election of  Group I, claims 1-12, related to a compound comprising imidazolidine ring, in the reply filed on 12/10/2021 is acknowledged.
Claims 12-20, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected compound comprising a pyrrolidine ring, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/10/2021. The traversal is on the grounds that the compounds of Groups I and II are both classified, very broadly, in section C07D which relates to “Heterocyclic Compounds”. Applicants use this analysis to point out that there is no burden on the Examiner to search both compounds. This is not found persuasive because the two compounds are categorized under different chemical classes and also because there are major differences in their chemical structure and identity. It cannot be reasonably assumed that all heterocycles should be .    
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 12-20 directed to a compound that is non-elected and, accordingly, claims 12-20 are being cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows: 
Claim 7, before the period: please replace “procatalyst” to “precatalyst”; and
Claims 12-20:	please cancel these claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate any chemical structures of compounds that are similar to the claimed compound of formula I recited in pending claim 1. The compound of formula I comprises 1) a carbide-Ru bond (Ru≡C:) and 2) the exclusion of R1 from being n-butyl or being 2,4,5-trimethylphenyl when X is chlorine.
“Probing the Origin of Degenerate Metathesis Selectivity via Characterization and Dynamics of Ruthenacyclobutanes Containing Variable NHCs”,  J. Am. Chem. Soc. 2011, 133, 16277–16284) describe a compound having ruthenium carbide moiety that is attached to i) halides (X or Cl), ii) PR3 ligands with R being as defined in pending claim 1 (e.g. isopropyl), and iii) an imidazolidine ring having Ar1 being substituted phenyl (Mes is short-hand for a mesityl group which is also described as mesitylene or 1,3,5-trimethylbenzene; see Wikipedia definitions of mesitylene; see Scheme 2). This compound is different from the claimed formula I in the chemical identity of R1: the disclosed nBu (i.e. n-butyl in formula 8 below, top right corner) of Keitz and Grubbs is not claimed in the recited group for R1. In other words, n-butyl is not recited in the Markush group for R1 in pending claim 1 (see MPEP 2117 I.). 

    PNG
    media_image1.png
    156
    162
    media_image1.png
    Greyscale

Khalimon et al. (“Photogeneration of a Phosphonium Alkylidene Olefin Metathesis Catalyst”, Organometallics 2012, 31, 5634−5637) describes a compound comprising ruthenium carbide wherein the ruthenium is bonded to i) chlorine, ii) a ligand comprising PR3 wherein R3 is cyclohexyl, and iii) an imidazolidine ring having Ar1 being substituted phenyl (Mes is short-hand for a mesityl group which is also described as mesitylene or 1,3,5-trimethylbenzene; see Wikipedia definitions of mesitylene; see Scheme 2). The difference between the claimed compound of formula I and the one disclosed by Khalimon is in the chemical identity of the claimed R1: the instant claim 1 recites “with the proviso that when X is chlorine, R1 is not 2,4,6-.         

    PNG
    media_image2.png
    329
    279
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772